              Case 2:18-cv-01582-MJP Document 113 Filed 08/03/20 Page 1 of 3



                                                                      The Honorable Marsha J. Pechman
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   MARTHILDE BRZYCKI,
                                                           CASE NO. 2:18-cv-01582-MJP
10                                 Plaintiff,
                                                           DEFENDANT’S RESPONSE TO
11                  v.                                     PLAINTIFF’S COUNSEL’S MOTION
                                                           TO WITHDRAW
12   UNIVERSITY OF WASHINGTON,
                                                           NOTING DATE: August 7, 2020
13                                 Defendant.
14

15

16

17          Defendant University of Washington does not oppose granting Plaintiff’s counsel leave to
18   withdraw from this case unless such withdrawal would directly or indirectly result in another trial
19   continuance. As the Court is well-aware, this case, commenced nearly two years ago, has been
20   continued twice due to the COVID-19 pandemic. As such, it is imperative that it remain on track
21   for the bench trial to commence on November 9, 2020. If the Court grants Plaintiff’s counsel leave
22   to withdrawal, Defendant respectfully request that such order expressly provide that the withdrawal,
23   or the resulting appearance of new counsel, not be used as a basis for a further trial continuance.
24   ///
25   ///
26   ///

     DEFENDANT’S RESPONSE TO PLAINTIFF’S COUNSEL’S
     MOTION TO WITHDRAW - 1
                                                                          SUMMIT LAW GROUP, PLLC
                                                                            315 FIFTH AVENUE SOUTH, SUITE 1000
     CASE NO. 2:18-cv-01582-MJP                                              SEATTLE, WASHINGTON 98104-2682
                                                                                   Telephone (206) 676-7000
                                                                                      Fax (206) 676-7001
            Case 2:18-cv-01582-MJP Document 113 Filed 08/03/20 Page 2 of 3




 1
           DATED this 3rd day of August, 2020.
 2
                                                 SUMMIT LAW GROUP, PLLC
 3
                                                 By s/ Seth J. Berntsen
 4                                                  Seth J. Berntsen, WSBA #30379
                                                    Hathaway Burden, WSBA #52970
 5                                                  SUMMIT LAW GROUP
                                                    315 Fifth Avenue S, Suite 1000
 6                                                  Seattle, WA 98104
                                                    (206) 676-7000
 7                                                  SethB@summitlaw.com
                                                    HathawayB@summitlaw.com
 8                                                  Attorneys for Defendants
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     DEFENDANT’S RESPONSE TO PLAINTIFF’S COUNSEL’S
     MOTION TO WITHDRAW - 2
                                                                SUMMIT LAW GROUP, PLLC
                                                                  315 FIFTH AVENUE SOUTH, SUITE 1000
     CASE NO. 2:18-cv-01582-MJP                                    SEATTLE, WASHINGTON 98104-2682
                                                                         Telephone (206) 676-7000
                                                                            Fax (206) 676-7001
              Case 2:18-cv-01582-MJP Document 113 Filed 08/03/20 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE

 2          I, Dominique Barrientes, hereby certify that on August 3, 2020, I electronically filed the

 3   foregoing DEFENDANT’S RESPONSE TO PLAINTIFF’S COUNSEL’S MOTION TO

 4   WITHDRAW with the Clerk of the Court using the CM/ECF system which will send notification

 5   of such filing to the following:

 6             Christie J. Fix
               Sean M. Phelan
 7
               FRANK FREED SUBIT & THOMAS LLP
 8             705 Second Avenue, #1200
               Seattle, WA 98104
 9             (206) 682-6711
               cfix@frankfreed.com
10             sphelan@frankfreed.com
               sgunderson@frankfreed.com
11
               kkindberg@frankfreed.com
12             Attorneys for Plaintiff

13          DATED this 3rd day of August, 2020 at Seattle, Washington.
14
                                                         s/Dominique Barrientes
15                                                       Dominique Barrientes, Legal Assistant
                                                         SUMMIT LAW GROUP
16
                                                         315 Fifth Avenue S, Suite 1000
17                                                       Seattle, WA 98104
                                                         (206) 676-7000
18                                                       DominiqueB@summitlaw.com

19

20

21

22

23

24

25

26

     DEFENDANT’S RESPONSE TO PLAINTIFF’S COUNSEL’S
     MOTION TO WITHDRAW - 3
                                                                         SUMMIT LAW GROUP, PLLC
                                                                           315 FIFTH AVENUE SOUTH, SUITE 1000
     CASE NO. 2:18-cv-01582-MJP                                             SEATTLE, WASHINGTON 98104-2682
                                                                                  Telephone (206) 676-7000
                                                                                     Fax (206) 676-7001
